          Case 2:19-cr-00274-KJD-NJK Document 9 Filed 05/05/20 Page 1 of 1




1                                    United States District Court

2                                         District of Nevada

3
     United States Of America,                             Case 2:19-CR-00274-KJD-NJK-1
4                   Plaintiff,
                                                           ORDER
5           v.
6    Amir. B. Khan,
7                   Defendant.
8

9
            Based on the Defendant’s Unopposed Motion for Modification of Probationary
10
     Condition and Request for Status Check, and good cause appearing:
11
            IT IS HEREBY ORDERED that Defendant Amir Khan’s probation be modified as
12
     follows:
13
            Defendant’s community service condition (Special Condition 7) is to be temporarily
14
     suspended for a period of 90 days commencing upon entry of this Order.
15          The parties agree to meet and confer prior to the expiration of this time period to see
16   whether further judicial remedies are required.
17          The Court will set a status check hearing on August 5        , 2020. at 9:00 a.m.
18          All other conditions of probation remain in effect.
19          IT IS SO ORDERED.

20          DATED this ____
                       5th day of May, 2020.

21

22                                                _____________________________________
                                                  KENT J. DAWSON
23                                                UNITED STATES DISTRICT JUDGE
24

25                                                     6
26
